Citation Nr: 1312382	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-30 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for a lung disability.  In May 2010, the Veteran testified before the Board at a hearing held at the RO.

In November 2010, the Board denied the Veteran's claim. The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Memorandum Opinion, a March 2012 Order vacated the Board's decision and remanded the matter for compliance with the instructions in the Memorandum Opinion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

The Veteran contends that his current lung condition is related to dust and environmental hazards he inhaled while in service.  Specifically, he contends that he was exposed to dust mixed with fuel in Vietnam everyday for a year as part of his duties of refueling helicopters when stationed with an assault helicopter company.  He contends that a few years after separating from service, he began coughing up blood.  He also began smoking following service separation.  His post-service occupation was that of fencing and he was not exposed to environmental toxins in that position.

The Veteran's service treatment records are negative for any complaints, diagnosis, or treatment for any lung disorders.

Post-service treatment records reflect that in January 2001, a chest x-ray showed several one to three millimeter nodules in the Veteran's right upper lobe of his lungs.  An August 2001 CTscan revealed a seven millimeter nodular density in the right upper lobe and a slight increase in opacity overlying the left mid lung field.  

The impression was hemoptysis and right upper lobe nodule.  It was noted that it was virtually impossible to predict if the seven millimeter nodule was suspicious for malignancy, especially with a nodule with smooth edges.  

On August 2001 Agent Orange examination, the Veteran reported a cough for over one year that was productive and blood tinged and was accompanied by shortness of breath.  He had quit heavy smoking in November 2000.  

The physician stated that it was as likely as not that the Veteran's hemoptysis with pulmonary nodule was caused by exposure to Agent Orange.  An October 2001 addendum to the examination noted that the results of a barium swallow had been benign.  However, bronchoscopy had revealed diffuse tracheobronchitis of possible viral etiology.  The physician stated that the Veteran's diffuse tracheobronchitis was as likely as not caused by exposure to Agent Orange.  

VA treatment records reflect that in July 2002, the Veteran had a productive cough with scant hemoptysis.  CTscan revealed that the right upper lung nodule was stable in size but remained indeterminate.  There was a new four millimeter left lung peripheral node.  It was advised that further examination be completed in two years.  

A March 2006 CTscan of the lungs was stable and similar to CTscans dating back to 2001.  The greater than two year's stability range was interpreted to suggest benignity.  In March 2008, the Veteran reported a continuing productive cough with clear secretions.  

In this case, it is unclear whether the Veteran currently suffers from a lung disability related to his service.  Because a VA examination has not yet been conducted, and because there is evidence of lung nodules and a history of tracheobronchitis, a VA examination should be obtained to determine whether those findings and conditions are related to herbicides in service or environmental toxins, such as dust and fuel, as the Veteran contends.

Prior to the scheduling of that examination, the Veteran's complete VA and private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim.  After securing any necessary authorization from him, obtain all identified treatment records, as well as all available VA treatment records not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and provide him with opportunity to provide such records.

2.  Schedule the Veteran for a VA examination to determine the etiology of his current lung disability.  The examiner should review the claims file and note that review.  The examiner should address the following and provide a detailed rationale citing any relevant medical studies, principals, or research.  

a) Diagnose any current lung disability, to include a disability manifested by nodules in the Veteran's lungs or tracheobronchitis.  



b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current lung disability was caused or aggravated by his service, to include i)  breathing in dust and fuel while stationed in Vietnam for a year or as due to ii) herbicide exposure.  The examiner should take into account the Veteran's statements that following service separation, he and his wife noticed blood in his saliva in at least 1975.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


